DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	“the semantic units” in line 1 of claim 16 is interpreted as referring to “semantic units” in line 6 of claim 1, and not to “one or more customized semantic units” in claim 13.
	“the object” in line 3 of claim 17 is interpreted as referring to “an object” in line 2 of claim 17 (not to an ambiguous one of the plurality of objects in line 6 of claim 1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claims 18-19):
“the embedded object” in line 8 of claim 1 is ambiguous when “embeds at least one object” embeds multiple objects (in which case it is not clear which of the multiple embedded objects is “the embedded object” in line 8 of claim 1).
“the executed task” in the 4th to last line of claim 1 lacks antecedent basis.  The 6th to last line recites sending a request for executing a task, but nothing states that the task is executed (and sending a request does not inherently lead to execution of the task).
“the executed task” at the end of claim 1 lacks antecedent basis (same issue as discussed in the previous paragraph).

As per Claim 5:
“each module associated with the assistant xbot configured to process the user input” lacks antecedent basis.

As per Claim 6:
“its associated super-type” at the end of claim 6 lacks antecedent basis.  “a plurality of super-types and sub-types” and “hierarchically organized” does not imply that every sub-type has one associated super-type.

As per Claim 7:
“each module executing the semantic representation” lacks antecedent basis.

As per Claim 8:
“the executed task” lacks antecedent basis.

As per Claim 13:
	“the execution results” in line 2 of claim 13 lacks antecedent basis.  Claim 1 recites “results of the executed task” which lacks antecedent basis and so “the execution results” (which, at best, can only refer to “results of the executed task”) lack antecedent basis as a consequence.

	As per Claim 14: 
	“the execution results” in lines 1-2 of claim 14 lacks antecedent basis.  Claim 1 recites “results of the executed task” which lacks antecedent basis and so “the execution results” (which, at best, can only refer to “results of the executed task”) lack antecedent basis as a consequence.

As per Claim 15: 
	“the execution results” in lines 2-3 of claim 15 lacks antecedent basis.  Claim 1 recites “results of the executed task” which lacks antecedent basis and so “the execution results” (which, at best, can only refer to “results of the executed task”) lack antecedent basis as a consequence.
	“the execution results” in line 4 of claim 15 also lacks antecedent basis.

	As per Claim 16:
“the computer systems” (necessarily plural) lacks antecedent basis when “one or more computing systems” in line 1 of claim 1 refers to only one computing system.

	As per Claim 17:
“the arguments” in line 3 of claim 17 lacks antecedent basis when “one or more arguments” in line 1 of claim 17 refers to only one argument.

	As per Claim 18:
	“software that is operable when executed to:” in lines 1-2 of claim 18 is unusual because it grammatically refers to where the software (not a processor/computer/etc. executing the software) performs steps.  Software itself is typically a set of instructions that a computer processor “follows” (i.e. the software itself does not usually perform the steps).

	The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1, 18, and 19, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim[s] 18 and 19, and consequently claim[s] 2-17 which depend on claim[s] 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising, by one or more computing systems: receiving, by an assistant xbot from a client system associated with a user, a user input comprising a natural-language utterance; determining a semantic representation of the user input based on a structural ontology, wherein the structural ontology defines a labeling syntax for parsing the natural-language utterance to semantic units comprising a plurality of actions, objects, and attributes, and wherein the semantic representation embeds at least one object within at least one action and declares at least one attribute of the embedded object to be acted upon; sending, to an agent, a request for executing a task corresponding to the user input, wherein the request is based on the semantic representation; receiving, from the agent, results of the executed task, wherein the results are mapped to a structure determined by the structural ontology; and sending, from the assistant xbot to the client system, instructions for presenting a response to the user input, wherein the response is based on the results of the executed task
Kennewick et al. (US 2004/0044516) teaches determining a most plausible interpretation and sending a properly formatted query and/or command to an agent, where a command can be interpreted as “a request for executing a task corresponding to [a] user input” (see paragraph 189).  This reference does not appear to receive results of an executed task, where the results are mapped to a structure determined by the structural ontology upon which determining of the semantic representation of the user input is based, where the structural ontology has the characteristics defined in lines 5-8 of claim 1.
2007/0100625 teaches an intent identification engine that receives data from an ontology and attempts to identify the intent of a caller’s utterance, and where the intent identification engine is implemented using a mapping table to determine the caller’s intent (paragraph 28).
	2021/0064829 (provisional 62/892310 date precedes filing date of this application) teaches “NLU reduces human utterances (vocal or text, for example) into a structured ontology (that is, a data model composed of the explicit definition of the semantics (meaning) and pragmatics (purpose) of the language) to analyze and determine the intent of utterances” (paragraph 65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/18/2022
/ERIC YEN/Primary Examiner, Art Unit 2658